     Case 2:18-cr-00292-DWA Document 144 Filed 12/03/19 Page 1 of 1
      Case 2:18-cr-00292-DWA Document 142-1 Filed 12/03/19 Page 1 of 1



                       IN THE UN ITED STATES DISTR ICT COURT
                    FOR Tl IE WESTERN DISTR ICT OF PENNSYLYANJA

UNITED STATES OF AMER ICA                    )
                                             )
               V.                            )        Criminal No. 18-292
                                             )
ROBERT BOWERS                                )

                                      ORDER OF COURT

       Upon consideration of the foregoing Motion for Leave to File Response Under Seal, it is

hereby ORDERED that the Motion is GRANTED.

       It is further ORDERED that Mr. Bowers may file the Response to City of Pittsburgh's

Motion to Reconsider (ECF 134) under seal. The document shall remain sealed until further

Order of Court.

       It is further ORDERED that no redacted version of the Response to City of Pittsburgh's

Motion to Reconsider shall be required to be filed.




   1,1;f.t/1f
Date I 1
                                            ~         $.~
                                            Donetta W. Ambrose
                                             Senior United States District Judge
